Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 11/04/2021. Claims 1-10 are presently pending and are presented for examination. Claims 2-4, & 6 are withdrawn from consideration
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1754982, filed on 06/06/2017.
Response to Amendment
The Amendment filed 11/04/2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection of claim 1 previously set forth in the Final Office Action mailed 08/31/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, & 10 are rejected under 35 U.S.C. 103 as unpatentable over Tatsukawa (U.S Publication No. 2018/0170377) in view of Shiraishi (U.S Publication No. 2017/0313304) in further view of Terazawa (U.S Publication No. 2015/0274163).
Regarding claim 1
Tatsukawa discloses “A driving assistance device for a motor vehicle in a traffic lane, comprising: a determination module including a camera and a computer in data connection with the camera, and the determination module utilizes the camera and computer to determine a position of the vehicle with respect to the traffic lane, a lateral deviation speed of the vehicle, and a longitudinal speed of the vehicle,” BRI: as disclosed “said input variable comprises a lateral position of the vehicle in the traffic lane and a lateral deviation speed of the vehicle.” (See Tatsukawa [0025] “The vehicle speed sensor 5 detects a travel speed of the own vehicle and outputs a vehicle speed signal indicating a result of the detection. & [0029] “By image processing of the image data inputted from the camera 4, the lane recognition section 21 recognizes a white line which divides into left and right sides a driving lane in which the own vehicle is traveling. The lane recognition section 21 then calculates a lateral position, a lateral speed, and a deviation angle of the own vehicle on the basis of a position at which the white line is shown in the image data.”).
Tatsukawa discloses “and an assistance module that adjusts an operation of a steering system of the vehicle to implement a driving assistance action as a function of the correction setting selected by the generation module,
Tatsukawa discloses all of the elements of the claimed invention except “a generation module including a mapping of values of correction settings, and the generation module selects a correction setting from the correction settings of the mapping as a function of only the vehicle position, the lateral deviation speed, and the longitudinal speed determined by the determining module”, & “wherein, when the vehicle is repositioning toward a center of the traffic lane, the correction setting is zero.”.
Tatsukawa modified by Shiraishi discloses “a generation module including a mapping of values of correction settings, and the generation module selects a correction setting from the correction settings of the mapping as a function of only the vehicle position, the lateral deviation speed, and the longitudinal speed determined by the determining module” (See Shiraishi [0091] “In the present example, in order to calculate the steering angle rolling correction amount Δθr for correcting the vehicle unstable behavior in the rolling direction, the rolling correction lateral acceleration sensitive gain Ggyr, the rolling correction vehicle speed sensitive gain Gvr, the rolling correction steering angle sensitive gain Gδr, the rolling correction yaw rate change sensitive gain Gγr, the rolling correction lateral position gain Gpr, and the lane condition rolling correction gain Gir are used. However, the steering angle rolling correction amount Δθr may be obtained with the selective use of any one or multiple gains of those gains without the use of all those gains to obtain the steering angle rolling correction amount Δθr.” Shiraishi discloses that a correction setting may be generated as a function of lateral position and vehicle speed (a vehicle speed is a vector of a longitudinal and lateral speed) through a selective application of provided gains.).
Tatsukawa modified by Shiraishi discloses “wherein, when the vehicle is repositioning toward a center of the traffic lane, the correction setting is zero.” (See 
Tatsukawa and Shiraishi are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Tatsukawa to incorporate the teachings of Shiraishi to incorporate a map of only lateral position and speed to consider correction coefficients relating to the road and vehicle parameters, with tapering the correction setting for lane centering. Doing so provides known correction coefficients in the art to consider when determining a trajectory of a vehicle travelling in a lane, without incorporating alternative sensors to determine trajectory, thus reducing the complexity and overall cost of the claimed invention.
Regarding claim 8
Tatsukawa discloses “The device as claimed in claim 1 in which the generation module comprises a damping means for avoiding an abrupt variation of the correction setting,” (See Tatsukawa [0031] “As shown in FIG. 3, the target trajectory is a trajectory which is set so that the direction of travel of the own vehicle is gradually changed from an outer side of the driving lane toward a center of the driving lane and the own vehicle eventually travels in a center of the driving lane.”).
Tatsukawa discloses “said damping means filtering the correction setting and/or producing a ramp between two successive values of the correction setting.” (See Tatsukawa [0031] “The target trajectory data includes a plurality of time periods based on a current time point, lateral positions indicating target trajectories corresponding to the respective plurality of time periods, a plurality of lateral speeds calculated corresponding to the respective plurality of lateral positions, and a plurality of rates of lateral acceleration calculated corresponding to the respective plurality of lateral positions.” A target trajectory as disclosed by Tatsukawa, is provided as an output of target position/time to a vehicle control system. These target trajectories are successive values, which are used to gradually (ramp) provide steering correction of a vehicle).
Regarding claim 10
Tatsukawa discloses “A driving assistance method for a motor vehicle in a traffic lane, comprising: measuring a boundary position of the traffic lane and a heading followed by the vehicle,” (See Tatsukawa [0025] “The vehicle speed sensor 5 detects a travel speed of the own vehicle and outputs a vehicle speed signal indicating a result of the detection.” & [0029] “By image processing of the image data inputted from the camera 4, the lane recognition section 21 recognizes a white line which divides into left and right sides a driving lane in which the own vehicle is traveling.” Discloses detecting 
Tatsukawa discloses “determining, via a camera and a computer in data connection with the camera, a position of the vehicle with respect to the traffic lane, a lateral deviation speed of the vehicle, and a longitudinal speed of the vehicle,” BRI: as disclosed “said input variable comprises a lateral position of the vehicle in the traffic lane and a lateral deviation speed of the vehicle.” (See Tatsukawa [0029] “By image processing of the image data inputted from the camera 4, the lane recognition section 21 recognizes a white line which divides into left and right sides a driving lane in which the own vehicle is traveling. The lane recognition section 21 then calculates a lateral position, a lateral speed, and a deviation angle of the own vehicle on the basis of a position at which the white line is shown in the image data.”).
Tatsukawa discloses “and adjusting an operation of a steering system of the vehicle to implement a driving assistance action as a function of the correction setting selected by the selecting.” BRI per spec: In the embodiment of Figure 1, the function of the assistance module 22 is to correct a difference with respect to the heading setting Headset as represented by the block diagram 2. (See Tatsukawa [0076] “According to the LKAECU 10 thus configured, the lane recognition section 21 recognizes the driving lane in which the own vehicle is traveling. The target trajectory generation section 22, the first adder 24, the feedforward steering angle calculation section 25, the feedback steering angle calculation section 26, the second adder 27, the feedforward torque calculation section 28, the feedback torque calculation section 29, and the third adder 
Tatsukawa discloses all of the elements of the claimed invention except “selecting a correction setting from a mapping of values of correction settings as a function of only the vehicle position, the lateral deviation speed, and the longitudinal speed determined by the determining,”, & “wherein, when the vehicle is repositioning toward a center of the traffic lane, the correction setting is zero.”.
Tatsukawa modified by Shiraishi discloses “selecting a correction setting from a mapping of values of correction settings as a function of only the vehicle position, the lateral deviation speed, and the longitudinal speed determined by the determining,” (See Shiraishi [0091] “In the present example, in order to calculate the steering angle rolling correction amount Δθr for correcting the vehicle unstable behavior in the rolling direction, the rolling correction lateral acceleration sensitive gain Ggyr, the rolling correction vehicle speed sensitive gain Gvr, the rolling correction steering angle sensitive gain Gδr, the rolling correction yaw rate change sensitive gain Gγr, the rolling correction lateral position gain Gpr, and the lane condition rolling correction gain Gir are used. However, the steering angle rolling correction amount Δθr may be obtained with the selective use of any one or multiple gains of those gains without the use of all those gains to obtain the steering angle rolling correction amount Δθr.” Shiraishi discloses that a correction setting may be generated as a function of lateral position and vehicle speed (a vehicle speed is a vector of a longitudinal and lateral speed) through a selective application of provided gains.).
Tatsukawa modified by Shiraishi discloses “wherein, when the vehicle is repositioning toward a center of the traffic lane, the correction setting is zero.” (See 
Tatsukawa and Shiraishi are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Tatsukawa to incorporate the teachings of Shiraishi to incorporate a map of only lateral position and speed to consider correction coefficients relating to the road and vehicle parameters, with tapering the correction setting for lane centering. Doing so provides known correction coefficients in the art to consider when determining a trajectory of a vehicle travelling in a lane, without incorporating alternative sensors to determine trajectory, thus reducing the complexity and overall cost of the claimed invention.
Claims 5 & 7 are rejected under 35 U.S.C. 103 as unpatentable over Tatsukawa (U.S Publication No. 2018/0170377) in view of Shiraishi (U.S Publication No. 2017/0313304) in further view of Terazawa (U.S Publication No. 2015/0274163).
Regarding claim 5
Tatsukawa discloses the device of claim 1, and discloses all of the elements of the claimed invention except “The device as claimed in claim 1, in which the assistance module comprises a corrector and a means for adjusting at least one parameter of the corrector, a setting signal generated by the generation module being a set of parameters of the corrector.”
Terazawa discloses “The device as claimed in claim 1, in which the assistance module comprises a corrector and a means for adjusting at least one parameter of the corrector, a setting signal generated by the generation module being a set of parameters of the corrector.” (See Terazawa [0044]-[0045] “An instance of characteristics of correction coefficients Kv, Kκ, Kca, and Kw having the vehicle speed V of the vehicle, the curvature κ (of the lane), the cant angle θca of a traveling road, and the lane width W as parameters is described. Note that, as values of the correction coefficients increases from 1 indicating no correction, the predetermined position xth further moves towards the lane center. For instance, as illustrated in FIG. 4, the correction coefficient Kv of the predetermined position xth corresponding to the vehicle speed V is set such that a coefficient value increases as the vehicle speed V increases.”).
Tatsukaw, Shiraishi and Terazawa are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Tatsukawa to incorporate the teachings of Terazawa to incorporate variable correction coefficients relating to the 
Regarding claim 7
Tatsukawa discloses the device of claim 1, and further discloses “The device as claimed in claim 1, in which the camera is configured to detect at least one measured variable chosen from among a position of a boundary of the traffic lane and a heading followed by the vehicle,” (See Tatsukawa [0029] “By image processing of the image data inputted from the camera 4, the lane recognition section 21 recognizes a white line which divides into left and right sides a driving lane in which the own vehicle is traveling. The lane recognition section 21 then calculates a lateral position, a lateral speed, and a deviation angle of the own vehicle on the basis of a position at which the white line is shown in the image data.” A heading is the same as a yaw angle or steering/deviation angle.).
Tatsukawa discloses all of the elements of the claimed invention except “and computer configured to detect, from said measured variable, at least one variable chosen from among a width of the traffic lane and a center of the traffic lane.”
Terazawa discloses “and computer configured to detect, from said measured variable, at least one variable chosen from among a width of the traffic lane and a center of the traffic lane.” (See Terazawa Fig. 2 & [0026] “In a coordinate system of the actual space set with reference to the position of the vehicle, in this example, for instance, as illustrated in FIG. 2, a road surface right below the center of a stereo camera is set as the origin, the vehicle width direction is set as the X axis (positive in the 
Tatsukawa, Shiraishi and Terazawa are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Tatsukawa to incorporate the teachings of Terazawa to incorporate a width of a traffic lane and a lane center as input variables for determining unintentional lane deviation during vehicle operation. Doing so provides known variables in the art to provide lane deviation detection, without incorporating alternative sensors to determine lane deviation, thus reducing the complexity and overall cost of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Tatsukawa (U.S Publication No. 2018/0170377) in view of Shiraishi (U.S Publication No. 2017/0313304) in further view of Kudo et al. (U.S Publication No. 2018/0201307).
Regarding claim 9
Tatsukawa discloses the device of claim 1, and discloses all of the elements of the claimed invention except “The device as claimed in claim 1, in which the generation module comprises a hysteresis trigger.”
Kudo discloses “The device as claimed in claim 1, in which the generation module comprises a hysteresis trigger.” BRI: from disclosure “Such a trigger can replace or complete the damping means. As will be explained later, the hysteresis trigger also provides for avoiding the appearance of oscillations of the steering wheel that are perceptible by the driver.” (See Kudo [0104] “Furthermore, according to the present embodiment, a hysteresis is provided with respect to switching of ON/OFF of the characteristics switching flag (that is, switching of the individual characteristics of the P control amount map 82 and the angle difference adjustment map 84) as represented in the processing of steps S104 to S120 of the routine shown in FIG. 4. In the automated steering control described above, this kind of hysteresis is not necessarily required, and switching may thus be made between the PI control amount characteristics 1 and 2 on the basis of the absolute value of the steering torque Ta is greater than or equal to a single threshold value. However, providing a hysteresis as in the routine shown in FIG. 4 has the following advantages. That is, in returning the position of the steering wheel 22 to the neutral point while the driver decreases the steering torque Ta at the time of a steering intervention of the driver ending, hunting can be prevented from occurring at the switching of the characteristics.”).
Tatsukawa, Shiraishi, and Kudo are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Tatsukawa to incorporate the teachings of Kudo to incorporate prevention of steering wheel oscillation, or hysteresis, 
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding page 2 of applicant remarks with respect to independent claims 1 & 10
Tatsukawa modified by Shiraishi discloses the amended portion “wherein, when the vehicle is repositioning toward a center of the traffic lane, the correction setting is zero.” At least consider Shiraishi [0080] “Specifically, the rolling correction lateral position gain Gpr is set to a map of a characteristic substantially symmetrical about a lane center as a center axis between the case of the left steering (refer to FIG. 11A) and the case of the right steering (refer to FIG. 11B). In the case of the left steering (refer to FIG. 11A), in order to prevent a lane deviation from a left lane marking line by the corrective steering, the rolling correction lateral position gain Gpr is set to be small so that the corrective steering becomes smaller as the vehicle travels closer to the left. Likewise, in the case of the right steering (refer to FIG. 11B), in order to prevent the lane deviation from a right lane marking line by the corrective steering, the rolling correction lateral position gain Gpr is set to be small so that the corrective steering becomes smaller as the vehicle travels closer to the right.” Shiraishi discloses that it is known a correction gain may taper from small to smaller (infinitely approaching zero) depending on the position of the vehicle relative to the center of a driving lane, to center the vehicle in a traffic lane and prevent the vehicle from deviating from the lane, as directed Consequently, the heading setting Head_set is not corrected, or is slightly corrected”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IDS art, Takeda (U.S. Publication No. 2015/0274206) discloses a zero reaction force, which corresponds to the lateral position of the vehicle, when a vehicle is positioned near the center of a driving lane, see [0119].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664